Citation Nr: 0532602	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-07 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the Denver, 
Colorado, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied an increased evaluation for PTSD 
and TDIU.  In May 2003, the veteran testified at a personal 
hearing before a Veterans Law Judge sitting at the Denver RO.  

In September 2004, the Board granted the veteran's motion for 
reconsideration of its December 2003 decision denying an 
increased evaluation for PTSD, and for TDIU.  Accordingly, 
the Board's December 2003 decision was vacated (see Decision 
to Vacate).  On November 16, 2004, the Board issued another 
decision which denied an increased evaluation for PTSD and 
denied TDIU.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (CAVC).

On May 16, 2005, a Joint Motion for Remand was executed.  It 
was determined that the Board had not provided an adequate 
discussion in regard to the veteran's symptomatology in 
relation to the criteria for a total schedular evaluation.  
In regard to the claim for TDIU, it was also agreed that the 
Board had not provided an adequate discussion as to why more 
weight was given to the VA opinion that found that his 
unemployability was related to physical conditions, as 
opposed to a VA opinion that stated that it was related to 
his service-connected PTSD.  It was also found that the Board 
had not explained why it had discounted a supervisory 
statement that the appellant could not be accommodated in any 
other position.  On June 21, 2005, the CAVC issued an Order 
remanding the case to the Board for action consistent with 
the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

A review of the record indicates that the veteran was last 
examined by VA in June 2000.  Subsequent to the examination, 
he was admitted to a VA facility during May and June 2003 for 
seven weeks for the treatment of his PTSD.  Given the lengthy 
time which has elapsed since the examination, and in light of 
his subsequent treatment for PTSD, the Board believes another 
examination is needed in order to ascertain the current 
degree of severity of the service-connected PTSD.

The veteran has been diagnosed with multiple psychiatric 
disorders, to include PTSD, major depression, and a 
personality disorder.   During the last VA examination, he 
made several inconsistent statements.  He had stated that the 
medication VA had placed him on made him feel like he was on 
"acid", and that it made him unable to focus enough to 
drive, and made him "paranoid".  However, he continued to 
take the medication.  He also stated that he had attacked his 
noisy neighbors; however, on further questioning it was 
determined that the "attack" was verbal, and not physical.  
He had also stated that he had many weapons in his home, but 
later averred that did not carry any weapons.  He was fully 
oriented and, while he had never attempted suicide, he said 
he had often thought of it.  He claimed to see images of 
soldiers, but it was unclear whether these were actual 
hallucinations or part of dreams.  It was concluded that he 
had symptoms of a personality disorder, not otherwise 
specified, and mild to moderate PTSD.  It is significant to 
note that the personality disorder was reported to result in 
poor social skills, a tendency to jump to conclusions about 
people, and trouble trusting others.  These limited social 
skills were attributed to his personality disorder and not to 
his PTSD.

Moreover, the examiner had also opined that the veteran had 
exaggerated or embellished his reports concerning his 
impairments related to PTSD.  The GAF score assigned to the 
PTSD was 68; the GAF score was 55 when the non-service-
connected emotional impairment and personality disorder were 
taken into account.  Subsequent treatment records from a day-
treatment program developed between May and June 2003 noted 
that the veteran also suffered from depression and anxiety.  
He was assigned a GAF score of 32 in May 2003.

Under these circumstances, an examination which reflects the 
current degree of severity of the veteran's PTSD is needed.  
This examination should include a differential diagnosis, 
which sets out all the psychiatric illnesses from which he 
currently suffers.  Moreover, he should be assigned a 
differential GAF score, one which specifically indicates what 
degree of impairment is due solely to the service-connected 
PTSD.

In regard to the claim for TDIU, the veteran is service-
connected for PTSD, assigned a 70 percent disability 
evaluation, and for the residuals of an avulsion fracture of 
the left ankle, assigned a 10 percent disability evaluation.  
While the veteran meets the schedular criteria of 38 C.F.R. 
§ 4.16(a) for the award of TDIU, there must also be a 
determination that his service-connected disabilities are 
sufficient to result in unemployability without regard to 
advancing age or non-service-connected disabilities.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  

According to the record, the veteran last worked in 1997.  He 
is a high school graduate, who has worked as a maintenance 
mechanic.  He has expressed his belief that he can no longer 
work because of his PTSD symptoms.  See Transcript of June 
2003 hearing.  However, the record also notes that the 
veteran has a severe cervical spine disorder, as well as a 
heart disability (he had a heart attack in 1999), both of 
which have contributed to his unemployability.  In addition, 
the veteran submitted a November 1997 statement from his 
former supervisor, indicating that the veteran "cannot be 
accommodated in any other position [other than the 
maintenance mechanic position that he had held] as he is 
totally unable to perform any duties required by this 
[maintenance mechanic] position.  He is a threat to himself 
and others," apparently referring to his PTSD and his 
"extreme pain due to deteriorating cervical spine."  There 
is no indication that the veteran's supervisor is a medical 
professional who may render an opinion as to whether the 
veterans' mental status is such that he would be a threat to 
himself or others.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Moreover, it appears that the supervisor's statement 
was based only upon statements made by the veteran.  

The veteran was then examined by VA in June 2000.  During 
this examination, he adamantly stated that he could never 
return to work.  The examiner had noted that the veteran had 
had a long period of employment at the Army Depot.  It was 
stated that "his reason to quit work, therefore, was not 
based on symptoms from [service-connected PTSD], but rather 
because of [non-service-connected] physical or medical 
complaints."  

The veteran was then admitted between May and June 2003 for 
treatment of his PTSD.  The examiner stated that "[t]his 
patient is deemed to be unemployable due to severe social and 
industrial impairment associated with PTSD."  

Clearly, there are two very conflicting opinions concerning 
the reasons for the veteran's reported unemployability.  As a 
consequence, it is found that an opinion concerning whether 
the veteran is unemployable and whether that unemployability 
results from his service-connected disabilities, primarily 
his PTSD, is needed.

This case will be REMANDED for the following:

1.  The veteran should be afforded a complete 
VA psychiatric examination.  The examiner must 
review the claims folder in conjunction with 
the examination, and the examination report 
must document such review.  

a.  The examination should include a 
differential diagnosis, listing all 
psychiatric disorders from which the veteran 
currently suffers.  The examiner should also 
assign a differential GAF score, indicating 
the score to be assigned to each diagnosed 
disorder.  The examiner should be requested 
to indicate which of the following rating 
criteria more accurately describes the 
veteran's service-connected PTSD (to the 
exclusion of other, non-service connected, 
mental disorders which may be present):

100 percent:  total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time and 
place; memory loss for names of close 
relatives, own occupation, or own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships;

30 percent:  occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant stress, 
or; symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has been 
formerly diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational and social functioning or to 
require continuous medication.

b.  The examiner, after a careful review of 
the evidence of record, should render an 
opinion as to whether the veteran is able to 
engage in substantially gainful employment 
as a result of those symptoms related solely 
to the service-connected PTSD.

c.  The examiner should provide a complete 
rationale for all opinions expressed.

2.  Once the above-requested development has 
been completed, the claims must be 
readjudicated.  If the claims remain denied, 
the veteran and his representative must be 
provided with a Supplemental statement of the 
case (SSOC) and an opportunity to respond.  The 
case must then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

